1 Reported in 201 N.W. 311.
In October, 1922, Harry T. Moore entered into a contract with Henry Boeck for the exchange of land in Blue Earth county, owned by Moore, for land in South Dakota, owned by Boeck. Boeck made a down-payment of $1,000 and was to pay $200 more on March 1, 1923, when deeds were to be executed to carry out the contract, which contained this provision: "Possession to the respective places to be given March 1st, 1923."
Boeck died in December, 1922, and his son Erwin was appointed administrator of his estate. This action was brought to recover the reasonable value of a quantity of oats raised on the Blue Earth county land in the summer of 1923 and delivered to the defendant. The case was tried by the court and the findings were in plaintiff's favor. Defendant has appealed from the judgment.
When the contract was made and on March 1, 1923, Moore's land was occupied by a tenant named Screen. There were several conversations in March between Moore and Erwin Boeck relative to the contract. The evidence tends to show that at first Boeck said he would perform his father's contract if the probate court would permit him to do so, and that later he said he would not perform but would expect the landowner's share of the crops raised on the Minnesota land in 1923. Screen had been Moore's tenant for a number of years. The record does not show when the term of his lease expired. It does show that in March, after Moore had been informed that the contract would not be performed, he renewed the lease to Screen. Screen seems to have had no notice of the existence of the contract until June, 1923, when Boeck called upon him and informed him that he claimed the landowner's share of the crops, and directed him to deliver his share of the oats to the defendant. This was done, Screen directing the men who hauled the oats to inform the defendant that delivery was being made for Boeck. Defendant paid for the oats by depositing the money in a bank at Amboy, which claimed to have a mortgage on all the grain raised on the farm. The record is silent as to when or from whom the mortgage was obtained, or by whose authority defendant deposited the money in the bank, or why he should not pay plaintiff *Page 250 
at whose direction the oats were delivered to him. It does not connect Moore in any way with the sale or delivery of the oats, and defendant did not plead or prove that Moore had a better right to the oats than Boeck. He takes the position that plaintiff cannot recover because Henry Boeck did not own the land when he died, that his administrator refused to carry out the terms of his contract with Moore and hence Moore was the owner of the landlord's share of the grain.
Upon the execution of the contract, though not the owner in fee or at law, Henry Boeck became the owner of the land in equity, Moore retaining the legal title as security for Boeck's performance of his obligation. Dunnell, Minn. Dig. §§ 10044, 10045. The legal title drew to it the right of possession unless the contract gave the right to the equitable owner of the land. Dunnell, Minn. Dig. § 10046.
By the terms of the contract, Boeck's right of possession was not contingent upon the making of the deferred payment of $200 or upon the conveyance to Moore of the South Dakota land. Had Boeck lived, as between him and Moore, on March 1, 1923, Boeck would have had the right to take possession of the Minnesota land, and his administrator succeeded to the right. Section 7296, G.S. 1913.
It is unnecessary to consider the effect of Screen's possession, or whether, after he got the lease from Moore, he could have been compelled to yield possession to the administrator. The decisive fact is that, upon the request of the administrator, Screen voluntarily delivered the oats to the defendant, without questioning the administrator's right to them. The trial court was clearly right in holding that defendant was liable to plaintiff.
Judgment affirmed. *Page 251